                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                                          )
JASMINE HUFFMAN, JUSTIN ACKERS,                           )
CAITLYN HALL, and BENJAMIN CHAMBERS-                      )
MAHER,                                                    )
                                                          )
               Plaintiffs,                                ) C.A. 21-10986-ADB
                                                          )
                       v.                                 )
                                                          )
CITY OF BOSTON, and MICHAEL BURKE,                        )
EDWARD JOSEPH NOLAN, and MICHAEL                          )
J. MCMANUS, in their individual capacities,               )
                                                          )
           Defendants.                                    )
__________________________________________                )

                     L.R. 16.1(D)(3) CERTIFICATE OF PLAINTIFF
                                  JASMINE HUFFMAN

       I, Jasmine Huffman, hereby certify that I have conferred with counsel with a view to

establishing a budget for the costs of conducting the full course and alternative courses of

the above litigation. In addition, we have conferred regarding resolution of this case through

alternative dispute resolution.


Date: June 17, 2021                 /s/ Jasmine Huffman
                                    Jasmine Huffman



       I, Howard Friedman, hereby certify that I have complied with the requirements of
L.R. 16.1 (D)(3).



Date: August 19, 2021               /s/ Howard Friedman
                                    Howard Friedman
CERTIFICATE OF SERVICE

I certify that on this day I caused a true copy of the above
document to be served upon the attorney of record for
all parties via CM/ECF.

Date: 8/20/2021              /s/ Howard Friedman
                             Howard Friedman
